EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in e-mail and telephonic communications on 25-February-2022 and 2-March-2022 subsequent to an interview with Mr. Alexander Karana, Reg. #80,220.
The application has been amended as follows: 

Claim 1 (Currently Amended):  An apparatus of rapid-positioning with curved light surface, comprising:
a transmitter; and
a receiver;
wherein the transmitter is capable of emitting an optical signal to the receiver, the receiver is capable of receiving the optical signal emitted by the transmitter, the apparatus of rapid-positioning with curved light surface determines a position of the receiver according to the optical signal received by the receiver;
wherein the transmitter comprises:
a light emitter capable of emitting optical signals with at least two flicker frequencies; and
of sets of opaque regions, each set of the opaque regions comprising: 
a fixed-angle opaque section and a variable-angle opaque section[[,]]; 
a light transmission region between a starting position of each opaque region and the fixed-angle opaque section ; 
a second light transmission region between the fixed-angle opaque section and the variable-angle opaque section ; 
a fixed center angle corresponding to each arc of the fixed-angle opaque section on any latitude line of the cover being the same[[,]]; and 
a variable center angle corresponding to each arc of the variable-angle opaque section on the latitude line of the cover monotonically increases or decreases as the latitude of the cover increases.

Claim 2 (Currently Amended):  The apparatus of rapid-positioning with curved light surface according to claim 1, wherein the number of species of the flicker frequency is the same as the number of the plurality of sets of opaque regions.

Claim 3 (Currently Amended):  The apparatus of rapid-positioning with curved light surface according to claim 1, wherein the plurality of sets of opaque regions are disposed on the cover at equal intervals.

Claim 4 (Currently Amended):  The apparatus of rapid-positioning with curved light surface according to claim 1, wherein an orthographic projection of the fixed-angle opaque section on a bottom circle of the cover is a sector, and the fixed center angle[[s]] corresponding to the fixed-angle opaque sections of different opaque region sets are different.

Claim 5 (Previously Amended): The apparatus of rapid-positioning with curved light surface according to claim 1, wherein an orthographic projection of the variable-angle opaque section on a bottom circle of the cover is enclosed by two arcuate edges and a straight edge, and one of the arcuate edges is centered on a center of the bottom circle of the cover, and the other of the arcuate edges and the straight edge intersect at the center of the bottom circle.

Claim 6 (Original):  The apparatus of rapid-positioning with curved light surface according to claim 5, wherein the other of the arcuate edges is convex or concave toward the first arcuate edges.

Claim 7 (Original):  The apparatus of rapid-positioning with curved light surface according to claim 1, wherein the transmitter is at least provided with a controller, a 

Claim 8 (Previously Amended): The apparatus of rapid-positioning with curved light surface according to claim 7, wherein the transmitter is further provided with a rotation detecting unit configured to detect a rotation angle of the rotary base, and the controller controls the light emitter to have different flicker frequencies in a time period during which adjacent opaque region sets are swept according to a detecting result of the rotation detecting unit.

Claim 9 (Original):  The apparatus of rapid-positioning with curved light surface according to claim 8, wherein the rotation detecting unit comprises an optical coupler and a light blocking plate, the optical coupler is provided with a notch; and the light blocking plate is located on the rotary base and a position thereof corresponds to the optical coupler, and the light blocking plate is capable of passing through the notch of the optical coupler when the rotary base rotates.

Claim 10 (Previously Amended): The apparatus of rapid-positioning with curved light surface according to claim 1, wherein the receiver is at least provided with a 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The closest discovered art is Tan, United States Patent # US 11,085,993 B2, but which shares a common inventor and applicant, and which was filed within one year of the filing for the present invention. A terminal disclaimer having been filed and accepted, overcomes a non-statutory double-patenting rejection, and which removes this reference from consideration as prior art.
No discovered prior art anticipates each, and every limitation and feature of independent claim 1.
Other relevant prior art includes:
Laski (US 2019/00546616 A1): Laski teaches apparatus and method of resolving angle of a transmitter and receiver in an optical communication system in order to determine position.  The system employs a plurality of LED emitters with restricted and limited visibility angle, to derive the position relationship, but does not use a hemispherical cover with the particular opaque region arrangement comprising a fixed angle portion and variable angle portion as claimed.
Newhall (US 2,281,790 A): Newhall discloses a luminous display apparatus comprising a light emitter operating with a rotating mask with a plurality of opaque portions and transparent portions, in which the portions are alternately fixed angle and variable angle, but does not disclose a hemispherical shape, or use for determining location.

    PNG
    media_image1.png
    231
    227
    media_image1.png
    Greyscale

Kim (US 2005/003347 A1) Kim discloses robot system including an optical beacon which is rotated and wherein the position can be derived from phase information received from the received signal.  Kim also does not disclose a specific hemispherical cover with the particular opaque region arrangement comprising a fixed angle portion and variable angle portion as claimed.
No reasonable combination of these or other known prior art renders the particular features of the claim, and specifically the use of alternating fixed angle opaque areas and variable angle opaque areas to generate an optical signal from which phase and position may be derived.  Claim 1 is therefore allowable.
Claims 2-10 are allowable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/STEPHEN R BURGDORF/Primary Examiner, AU2684